Citation Nr: 0513470	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-30 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1969 
to April 1971, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in October 1971 
denied service connection for a back disorder.

3.  The evidence received since the October 1971 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  An unappealed October 1971 rating decision, which denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The evidence received subsequent to the October 1971 
rating decision is not new and material, and the claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2002 rating decision as well as the October 2003 
Statement of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter in July 2002 to 
the veteran that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between the VA and the veteran in obtaining the evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the July 2002 letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  In addition, the Board 
observes that the veteran was scheduled for a March 2005 
hearing before the Board at the RO; however, he failed to 
appear for that hearing.

The Board does acknowledge the veteran's claim that his 
service medical records are incomplete.  In this regard, he 
contended in his October 2003 VA Form 9 that VA had failed to 
obtain a medical record showing that he was profiled for a 
back disorder in Oakland, California in August 1970.  
However, the Board notes that the service medical records 
associated with the claims file are dated throughout his 
period of service.  Further, his service medical records do 
document him as having been profiled for a back disorder in 
Oakland, California in June 1970.  As such, it appears that 
the veteran's complete service medical records have been 
obtained and associated with his claims file.  

The Board also notes the veteran's contention in his October 
2003 VA Form 9 that VA failed to obtain his treatment records 
from Douglas McKenzie, M.D.  In this regard, the veteran 
indicated in a September 2002 VA Form 21-4142 that he had 
received treatment from Dr. McKenzie for his neck, right 
shoulder, and spine for a few years between 1990 and 1995.  
Although the veteran indicated that he had previously 
requested such records himself, the RO sent a letter to Dr. 
McKenzie in October 2002 requesting those treatment records.  
The RO also sent a letter to the veteran informing him of the 
request.  However, no response was received from Dr. 
McKenzie.  As such, it appears that the RO made reasonable 
efforts to obtain the veteran's treatment records from Dr. 
McKenzie.  In fact, the Board also notes that the veteran had 
been advised by the July 2002 letter that VA was required to 
make reasonable efforts to assist him in obtaining evidence 
in support of his claims, including medical records, 
employment records, and records from federal agencies, but 
that ultimately, it was his responsibility to support his 
claim with appropriate evidence.

The veteran and his representative have not informed the 
Board of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  Based on the foregoing, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the Board finds that disposition of 
the appellant's claim is appropriate

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in a rating decision dated in October 1971.  
Although the veteran did file a Notice of Disagreement and a 
Statement of the Case was issued, the veteran did not submit 
a Substantive Appeal.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In May 2002, the veteran requested that his claim for service 
connection for a back disorder be reopened.  The RO denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  The Board acknowledges 
that there has been a regulatory change in the definition of 
new and material evidence that is applicable to all claims 
filed on or after August 29, 2001, such as the instant case.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As previously indicated, the rating decision dated in October 
1971 denied service connection for a back disorder.  In that 
decision, the RO noted that the veteran had reported having a 
history of back trouble at his induction examination and that 
mild thoracic back pain was noted at that time.  The RO also 
observed that the veteran sought treatment for his back on 
multiple occasions during his period of service.  A VA 
examination performed in October 1971 diagnosed the veteran 
with slight compression fractures at T-7 and T-8, and history 
of Scheuermann's with no clinical evidence by examination.  
As such, the RO indicated that the evidence showed a history 
of back trouble prior to service with an x-ray three months 
after induction showing defects of dorsal vertebral bodies 
consistent with localized Scheuermann's disease or 
compression fracture.  The RO noted that there was no 
indication of trauma to the spine prior to or during service 
and that the evidence in its entirety did not show permanent 
aggravation of the basic chronic pathology, especially in 
view of the essentially negative findings on VA examination.  

The evidence associated with the claims file subsequent to 
the October 1971 rating decision includes VA medical records 
dated in June 1998, private medical records dated in December 
1998, and a March 1971 letter as well as the veteran's own 
assertions.  The Board has thoroughly reviewed this evidence.  
However, the Board finds that such evidence is not new and 
material within the meaning of the laws and regulations set 
forth above, and as such, there is no basis to reopen the 
claim for service connection.

The Board finds that the VA medical records are certainly new 
in that they were not of record at the time of the October 
1971 rating decision.  However, collectively, those records 
are cumulative and redundant, in that they reiterate that the 
veteran has a compression deformity of the dorsal spine.  In 
fact, the October 1971 rating decision had already 
acknowledged the existence of such a deformity.  In addition 
to this evidence being cumulative and redundant, the newly 
submitted VA medical records are not probative, as they fail 
to provide a nexus between a current disorder and the 
veteran's military service.  Rather, the evidence simply 
shows that the veteran has very minimal compression 
deformities of the mid dorsal spine, which were probably old, 
and that his dorsal spine was otherwise normal, as was his 
lumbosacral spine.  There was no indication that the 
veteran's current back disorder was incurred in or aggravated 
by his military service.  As such, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these VA medical records are not material.

Similarly, the Board finds that the March 1971 letter is new 
in that it was not of record at the time of the October 1971 
rating decision.  However, the letter is cumulative and 
redundant, in that it reiterates that the veteran had 
symptomatology in service.  In this regard, the letter 
indicated that the veteran's back ailment hindered him from 
being put in a leadership and supervisory capacity, and the 
evidence of record at the time of the October 1971 rating 
decision had already indicated that the veteran had 
complaints of and sought treatment for a back disorder in 
service.  In addition to being cumulative and redundant, the 
March 1971 letter is not probative, as it does not provide a 
nexus between the veteran's current back disorder and his 
military service.  As such, the March 1971 letter does not 
relate to an unestablished fact necessary to substantiate the 
claim, and therefore, the Board finds that the letter is not 
material. 

As for the private medical records dated in December 1998, 
the Board finds that they are certainly new in that they were 
not of record at the time of the October 1971 rating 
decision.  However, those treatment records are not probative 
in that they do not document any complaints, treatment, or 
diagnosis of a back disorder.  Therefore, the Board finds 
that these private medical records are not material, as they 
do not relate to an unestablished fact necessary to 
substantiate the claim.

With respect to the veteran's statements submitted in support 
of his claim, the Board finds that the veteran's assertions 
alone cannot be dispositive of the issue.  The Board notes 
that the record on appeal does not indicate that the veteran 
has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of his back 
disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  Thus, the veteran's assertions are not deemed to 
be "new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 1971 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
which indicates that the veteran has a current back disorder 
that was incurred in or aggravated by service or that is in 
any way causally or etiologically related to his service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for a back disorder.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


